Title: Gilbert C. Russell to Thomas Jefferson, 31 January 1810
From: Russell, Gilbert C.
To: Jefferson, Thomas


          
            Sir
            Fort-Pickering Chickasaw Bluffs 
                     31st January 1810.
          
             I have lately been inform’d that James Neely the Agt to the Chickasaws with whom Govr Lewis set off from this place has detain’d his pistols & perhaps some other of his effects for some claim he pretends to have upon his estate—He can have no just claim for any thing more than
			 the expences of his interment unless he makes a charge for packing his Two Trunks from the Nation—And for that he can not have the audacity to make a charge after tendering the use of a loose
			 horse
			 or two which he said he had to take from the Nation & also the aid of his Servant—He seem’d happy to have it in his power to serve the Govr & but for his makeing the offer which was accepted I should have employ’d the man to car who packed the Trunks to the Nation to have taken them to Nashville & accompanyed the Govr—Unfortunately for him this arrangement did not take place, or I hesitate not to say he would this day be living— 
			 
			 
		  
			 
		  
			  
		  The fact is which you may yet be ignorant of that his untimely death may be
			 attributed Solely to the free use he made of liquor, which he acknowledged verry candidly to me after he recovered & expressed a firm determination never to drink any more Spirits or use
			 Snuff
			 again both of which I d deprived him of for Several days & confined him to Claret & a little white wine—But after leaving this place by some means or other his resolution left him & this Agt being extremely fond of liquor, instead of preventing the Govr from drinking or puting him under any restraint, advised him to it, & from every thing I can learn gave the man every chance to seek an opportunity to destroy himself—And
			 from the Statement of Grinders wife where he Killed himself I can not help beleiving that Purney was rather Aiding & abeting in the murder than otherwise—
          This Neely also says he lent the Govr money which cannot be so for he had none himself & the Govr had more than One hund $ in Notes & Specia besides a Check I let him have of 99⁵⁸⁄₁₀₀ none of which it is said could be found—I have wrote to the Cashier of the branch bank of Orleans on whom the Check was drawn in favour of myself or order to stop payt when presented.
			 I have this day
			 authorised
			 a Gentleman to pay the pretended Claim of  Neely & take the Pistols which will be held Sacrad to the Order of any of the friends of M. Lewis free from encumberance—
                  
               
			 
          
            I am Sir with great respect Your Obdt Servt
            
                  
               Gilbert. C. Russell
          
        